      Case 2:19-cv-00413-JAM-CKD Document 58 Filed 02/17/21 Page 1 of 2


 11 JAMES HAWKINS APLC
     James R. Hawkins, Esq. (#192925)
  22 Gregory Mauro, Esq. (#222239)
      Michael Calvo, Esq. (#314986)
 33   9880 Research Drive, Suite 800
      Irvine, CA 92618
 44   Tel.: (949) 387-7200
      Fax: (949) 387-6676
 55   Email: James@jameshawkinsaplc.com
      Email: Greg@jameshawkinsaplc.com
 66   Email: Michael@jameshawkinsaplc.com

 77
     Attorneys for RICHARD W. HANKEY individually and on
  88 behalf of all others similarly situated

 99
                            UNITED STATES DISTRICT COURT
10
10                        EASTERN DISTRICT OF CALIFORNIA
11
11
12
12
      RICHARD W. HANKEY, individually         Case No. 2:19-CV-00413-JAM-CKD
13
13 and on behalf of all others similarly      HON. JOHN A. MENDEZ
      situated,
14
14                                            ORDER RE JOINT REQUEST FOR
                      Plaintiffs,             EXTENSION FOR PLAINTIFF TO
15
15                                            FILE DISPOSITIONAL
            v.                                DOCUMENT(S) BY ONE WEEK
16
16
      THE HOME DEPOT USA, INC., a
17
17 Delaware Corporation, and DOES 1
      through 50, inclusive,
18
18
                      Defendants.
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28



                                           ORDER
     Case 2:19-cv-00413-JAM-CKD Document 58 Filed 02/17/21 Page 2 of 2


 1                                         ORDER
 1
 2         Having read and considered the Joint Request for Extension For Plaintiff to
 2
 3   File Dispositional Document(s), the Court hereby grants the Request and ORDERS
 3
 4   Plaintiff to file any dispositional document(s) in this matter by February 23, 2021.
 4
 5   IT IS SO ORDERED.
 5
 6
 6
 7
 7   DATED: February 16, 2021            /s/ John A. Mendez
 8
 8                                       THE HONORABLE JOHN A. MENDEZ
 9                                       UNITED STATES DISTRICT COURT JUDGE
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28


                                              -1-
                                            ORDER
